. SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March31, 2016 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File No. 000-24575 AMERICAN ELECTRIC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida 59-3410234 (State or other jurisdictionof incorporation) (I.R.S. EmployerIdentification No.) 1250 Wood Branch Park Drive, Suite 600, Houston, TX 77079 (Address of principal executive offices) (713) 644-8182 (Registrant’s telephone number) * Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 11, 2016 the registrant had 8,292,753 shares of its Common Stock outstanding. AMERICAN ELECTRIC TECHNOLOGIES, INC. AND SUBSIDIARIES FORM 10-Q Index For the Quarterly Period Ended March31, 2016 Page Part I. Financial Information Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at March31, 2016 and December31, 2015 3 Condensed Consolidated Statements of Operations for the Three months ended March31, 2016 and 2015 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three months ended March31, 2016 and 2015 5 Condensed Consolidated Statements of Cash Flows for the Three months ended March31, 2016 and 2015 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures about Market Risk 19 Item4. Controls and Procedures 19 Part II. Other Information Item1. Legal Proceedings 20 Item1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults upon Senior Securities 20 Item4. Mine Safety Disclosures 20 Item5. Other Information 20 Item6. Exhibits 20 Signatures 21 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS American Electric Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands, except share and per share data) March31, 2016 December31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted short-term investments Accounts receivable-trade, net of allowance of $271 and $225 at March31, 2016 and December31, 2015 Inventories, net of allowance of $78 and $60 at March31, 2016 and December31, 2015 Cost and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Advances to and investments in foreign joint ventures Intangibles Other assets 72 49 Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Equity Current liabilities: Revolving line of credit $ $ Current portion of long-term note payable Accounts payable Accrued payroll and benefits Other accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts Other current liabilities Total current liabilities Long-term note payable Deferred compensation Deferred income taxes Total liabilities Convertible preferred stock: Redeemable convertible preferred stock, Series A, net of discount of $658 at March31, 2016 and $671 at December31, 2015; $0.001 par value, 1,000,000 shares authorized, issued and outstanding at March31, 2016 and December31, 2015 Stockholders’ equity: Common stock; $0.001 par value, 50,000,000 shares authorized, 8,436,295 and 8,385,929 shares issued and 8,290,418 and 8,254,001 shares outstanding at March31, 2016 and December31, 2015 8 8 Treasury stock, at cost 145,877 shares at March31, 2016 and 131,928 shares at December31, 2015 ) ) Additional paid-in capital Accumulated other comprehensive income Retained earnings; including accumulated statutory reserves in equity method investments of $2722 at March31, 2016 and December31, 2015 Total stockholders’ equity Total liabilities, convertible preferred stock and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements 3 American Electric Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Unaudited (in thousands, except share and per share data) Three Months Ended March31, Net sales $ $ Cost of sales Gross profit 91 Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Income (loss) from operations ) Net equity income (loss) from foreign joint ventures’ operations: Equity income (loss) from foreign joint ventures’ operations ) Foreign joint ventures’ operations related expenses ) ) Net equity income (loss) from foreign joint ventures’ operations ) 18 Income (loss) from operations and net equity income from foreign joint ventures’ operations ) Other income (expense): Interest expense and other, net ) ) Income (loss) before income taxes ) Provision for (benefit from) income taxes ) - Net income (loss) before dividends on redeemable convertible preferred stock ) Dividends on redeemable convertible preferred stock ) ) Net income (loss) attributable to common stockholders $ ) $ Earnings (loss) per common share: Basic $ ) $ Diluted $ ) $ Weighted - average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements 4 American Electric Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (in thousands) Three Months Ended March31, Net income (loss) before dividends on redeemable convertible preferred stock $ ) $ Other comprehensive income: Foreign currency translation gain (loss), net of deferred income taxes of ($51) and $76 for the three months ended March31, 2016 and 2015 99 ) Total comprehensive income (loss) $ ) $ The accompanying notes are an integral part of the condensed consolidated financial statements 5 American Electric Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Unaudited (in thousands) Three Months Ended March31, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Deferred income tax provision (benefit) ) - Equity income (loss) from foreign joint ventures’ operations ) Depreciation and amortization Stock based compensation Bad debt expense 69 15 Obsolete inventory expense 18 18 Deferred compensation costs ) 4 Change in operating assets and liabilities: Accounts receivable ) Inventories ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Billings in excess of costs and estimated earnings on uncompleted contracts Accrued liabilities and other current liabilities ) ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Purchases of property, plant and equipment and other assets ) ) Net cash provided by (used in) from investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock, preferred stock, and warrants 4 8 Treasury stocks purchase ) ) Preferred stock cash dividend ) ) Proceeds from long-term notes payable - Advances from revolving credit facility (repayments) ) Payments on long-term notes payable - ) Net cash provided by (used in) financing activities ) Effect of exchange rate on cash 19 - Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental disclosures of cash flow information: Interest paid $ 41 $ 32 Income taxes paid $ - $ - The accompanying notes are an integral part of the condensed consolidated financial statements 6 AMERICAN ELECTRIC TECHNOLOGIES, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of American Electric Technologies, Inc. and its wholly-owned subsidiaries (“AETI”, “the Company”, “our”, “we”, “us”)have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and include all adjustments which, in the opinion of management, are necessary for a fair presentation of financial position as of March31, 2016 and December 31, 2015 and results of operations for the three months ended March31, 2016 and 2015. All adjustments are of a normal recurring nature. The results of operations for interim periods are not necessarily indicative of the results to be expected for a full year. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with U.S. GAAP have been condensed or omitted. The statements should be read in conjunction with the Company’s consolidated financial statements included in our Annual Report on Form 10-K for the year ended December31, 2015, which was filed on March30, 2016. All dollar amounts disclosed in the footnotes are stated in thousands. 2. Earnings per Common Share Basic earnings per share is computed by dividing net income (loss) attributable to common stockholders by the weighted average number of shares of common stock outstanding for the three months ended March31, 2016 and 2015 . Diluted earnings per share is computed by dividing net income (loss) attributable to common stockholders, by the sum of (1) the weighted-average number of shares of common stock outstanding during the period, (2) the dilutive effect of the assumed exercise of convertible instruments and (3) the dilutive effect of the exercise of stock options and other stock units to our common stock. When convertible preferred stocks are assumed converted then dividends are added back to the earnings in the calculation of diluted earnings per share.
